Title: To Thomas Jefferson from John Nancarrow, 27 December 1792
From: Nancarrow, John
To: Jefferson, Thomas



12 mo. 27th. 1792

Jno. Nancarrow sincerely asks pardon for not paying earlier attention to the obliging request of Secretary Jefferson—he has been unusually engaged with a number of Farmers who are in Town at a considerable expence.
J. N. thinks he knows from experience that one man cannot throw water 45 feet high, because a small column would be dispersed long before it could reach that height, and a column of sufficient size to produce that effect will require two men.
In a few days J. N. will with pleasure pay every attention to this matter in his power, as he expects to have finished his business with the People from the Country by that time.
